Order entered November 5, 2014




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00655-CV

                              DAVID C. MEYER, Appellant

                                           V.

                          KAREN MOORE MEYER, Appellee

                     On Appeal from the 254th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-08-05419

                                        ORDER
      We GRANT court reporter Tanner Joy Feast’s November 3, 2014 second request for

extension of time to file record and ORDER the reporter’s record be filed no later than

November 24, 2014.


                                                  /s/   ADA BROWN
                                                        JUSTICE